UPON stipulation of record between the parties hereto, the determination of this case was made dependent upon the outcome of the case of North River Insurance Company v. Vincenzo Militello, and was so tried and determined. In this court the two cases were consolidated and submitted upon one record and the decision this day announced in case No. 13,849, North River InsuranceCompany v. Vincenzo Militello, is controlling in the present case because resultant of the same set of facts.
The judgment herein is therefore reversed and the *Page 349 
cause remanded for such further proceedings as may be had in harmony with the views expressed in that case.
MR. CHIEF JUSTICE BURKE and MR. JUSTICE KNOUS concur.